Exhibit 99.1 POST OFFICE BOX 787 LEBANON, TENNESSEE 37088-0787 Investor Contact: Barbara A. Gould (615) 235-4124 Media Contact: Julie K. Davis (615) 443-9266 CRACKER BARREL REPORTS 35% INCREASE IN SECOND-QUARTER EPS UPDATES FISCAL 2010 OUTLOOK · Fully diluted income per share was $1.09 for the second quarter of fiscal 2010, an increase of 35% compared with the prior-year quarter · Operating income margin in the second quarter was 7.8% of total revenue compared with 6.2% in the prior-year quarter · Revenue for the second quarter increased 0.4% to $632.6 million · Comparable store restaurant traffic outpaced the Knapp-Track™ Traffic Index for the fourteenth consecutive quarter · Comparable store restaurant and retail sales decreased 0.2% and 3.0%, respectively · Net cash flow from operating activities for the first six months of fiscal 2010increased $36.4 million to $86.3 million compared with the prior-year comparable period · Reduced long-term debt by $41.4 million in the second quarter · Repurchased 205,000 shares in the second quarter LEBANON, Tenn. February 23, 2010 – Cracker
